DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/17/2022.
Applicant’s election without traverse of Group I and species I in the reply filed on 03/17/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellamah (US 2018/0105318).

    PNG
    media_image1.png
    725
    832
    media_image1.png
    Greyscale

Claim 1
Bellamah discloses a packet (100) of smoking articles, comprising a group of smoking articles (112); a wrapping (106) which encloses the group of smoking articles and that comprises an extraction opening (110) for extracting the smoking articles from the wrapping (see [0019]), the which extraction opening is defined by an edge (defined by edge pointed by reference numeral 110 in figure 1); a closing label (114), which is fixed to the wrapping (see [0023]) and that is mobile between a closing position, in which it closes the extraction opening of the wrapping, and an opening position, in which the access to the group of smoking articles is allowed (see [0025] and [0026]); and a covering element (138), which is fixed to the closing label and that faces and covers the extraction opening when the closing label is in the closing position; the packet being 
Claim 2
Bellamah further discloses the edge of the extraction opening and the covering element each comprise a first side, a second side opposed to the first side, a third side transversal to the first side and to the second side, and a fourth side opposed to the third side and transversal to the first side and to the second side (see figure above).  The sides of the covering element are defined as same direction and sides defined by the extraction opening, but underneath of the closing label (see figure 2).
Claim 3
Bellamah further discloses the covering element protrudes beyond the edge of the extraction opening at the first side and at the second side of the edge (see figure 2b).
Claim 6
Bellamah further discloses the wrapping is obtained by folding a sheet (see figure 8) having a prevalent development direction and the extraction opening has a first development direction parallel to the prevalent development direction and a second development direction orthogonal to the first development direction; the first side and the second side of the edge of the extraction opening and the first side and the second side of the covering element are parallel to the first development direction; the third side and the fourth side of the extraction opening, and the third side and the fourth side (64) of the covering element are parallel to the second development direction (see figure above).

Bellamah further discloses the covering element is a flat element having a profile with the same shape as the edge of the extraction opening (see figures 2a and 2b).
Claim 9
Bellamah further discloses the covering element is made of a material comprising a layer of paper (see [0023]), the which paper layer faces the group of smoking articles when the closing label is in the closing position (see figures 2a and 2b).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736